               Case 18-12491-CTG               Doc 2392         Filed 06/02/21         Page 1 of 13




              IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF DELAWARE
---------------------------------x
                                  :
In re:                            : Chapter 11
                                  :
PROMISE HEALTHCARE GROUP, LLC, et : Case No. 18-12491 (CTG)
al.,1                             :
                                  : (Jointly Administered)
                Debtors.          :
                                  x
---------------------------------

                                         AFFIDAVIT OF SERVICE

       I, Matthew Gonzalez, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On May 26, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served (1) via overnight mail on the Master Service List
attached hereto as Exhibit A, (2) via email on the Master Email Service attached hereto as Exhibit
B, (3) via facsimile on the Master Agenda Service List attached hereto as Exhibit C, (4) via
overnight mail on ORACLE AMERICA INC, Attn Deborah Miller Ben Wheeler, 500 Oracle
Parkway, Redwood City, CA, 94065, and (5) via email on MARGOLIS EDELSTEIN, Attn: James
E. Huggett, Esq., jhuggett@margolisedelstein.com:

        Notice of Agenda of Matters Scheduled for Zoom Hearing on May 28, 2021 at 10:00 a.m.
         (ET) [Docket No. 2386]



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is c/o FTI Consulting, 50 California
Street, Suite 1900, San Francisco, CA 94111.
            Case 18-12491-CTG       Doc 2392     Filed 06/02/21   Page 2 of 13




Dated: June 1, 2021
                                                                       /s/ Matthew Gonzalez
                                                                       Matthew Gonzalez
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on June 1, 2021, by Matthew Gonzalez, proved to me
on the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ KELSEY LYNNE GORDON
Notary Public, State of New York
No. 01GO6405463
Qualified in Kings County
Commission Expires March 9, 2024




                                             2                                     SRF 54007
Case 18-12491-CTG   Doc 2392   Filed 06/02/21   Page 3 of 13




                        Exhibit A
                                                       Case 18-12491-CTG         Doc 2392         Filed 06/02/21   Page 4 of 13

                                                                                         Exhibit A
                                                                                  Master Service List
                                                                               Served via overnight mail
                    NAME                                         ADDRESS 1                             ADDRESS 2          ADDRESS 3            CITY        STATE POSTAL CODE
Bankruptcy Administration - Wells Fargo
Vendor Financial Services, LLC fka GE Capital
Information                                          Attn: Christine R. Etheridge         P.O. Box 13708                                  Macon            GA   31208-3708
EFFICIENT MGMT RESOURCE SYSTEMS INC                  ATTN WILLIAM PALLEY                  19830 WEST SPLIT OAK ROAD                       CHATSWORTH       CA   91311
Environmental Protection Agency                      Attn: Bankruptcy Department          1650 Arch Street                                Philadelphia     PA   19103-2029
IBM Credit LLC                                       Attn Paul Wearing                    Special Handling Group    7100 Highlands Pkwy   Smyrna           GA   30082
Internal Revenue Service                             Centralized Insolvency Operation     P.O. Box 7346                                   Philadelphia     PA   19101-7346
Missouri Department of Revenue                       Attn: Sheryl L. Moreau               Bankruptcy Unit           P.O. Box 475          Jefferson City   MO   65105-0475
US Department of Justice                             Attn General Counsel                 950 Pennsylvania Ave NW                         Washington       DC   20530-0001
Wells Fargo Bank NA                                  Sp Finance Loan Portfolio Manager    9665 Wilshire Blvd        # 1000                Beverly Hills    CA   90212
Wells Fargo Vendor Financial Svcs                    Attn Christine R Etheridge           1738 Bass Road                                  Macon            GA   31210
WOUND CARE MANAGEMENT LLC                            ATTN PETE HARTLEY                    16065 LAMONTE DRIVE                             HAMMOND          LA   70403




       In re: Promise Healthcare Group LLC, et al.
       Case No. 18-12491 (CTG)                                                           Page 1 of 1
Case 18-12491-CTG   Doc 2392   Filed 06/02/21   Page 5 of 13




                        Exhibit B
                                          Case 18-12491-CTG   Doc 2392      Filed 06/02/21    Page 6 of 13

                                                                   Exhibit B
                                                               Master Email Service List
                                                                    Served via email
                  NAME                              NOTICE NAME                                                 EMAIL
                                       Attn: Andrew I. Silfen and Beth M.
Arent Fox LLP                          Brownstein                                andrew.silfen@arentfox.com; beth.brownstein@arentfox.com
Ascher & Associates, P.C.              Attn: Ralph Ascher, Esquire               ralphascher@aol.com
Austria Legal, LLC                     Attn: Matthew P. Austria                  maustria@austriallc.com
                                       Attn: David M. Powlen & Kevin G.          david.powlen@btlaw.com; kevin.collins@btlaw.com;
Barnes & Thornburg LLP                 Collins, Thomas E. Hanson, Jr             thanson@btlaw.com
Barness & Barness LLP                  Attn: Daniel I. Barness                   Daniel@BarnessLaw.com
                                       Attn: Justin R. Alberto, Erin R. Fay, &   jalberto@bayardlaw.com; efay@bayardlaw.com;
Bayard, P.A.                           Gregory J. Flasser                        gflasser@bayardlaw.com
Benesch, Friedlander, Coplan & Aronoff Attn: Jennifer R. Hoover, Kevin M.
LLP                                    Capuzzi                                   jhoover@beneschlaw.com; kcapuzzi@beneschlaw.com
Bernstein-Burkley, P.C.                Attn: Lara S. Martin, Esq.                lmartin@bernsteinlaw.com
Bielli & Klauder, LLC                  Attn: David M. Klauder                    dklauder@bk-legal.com
                                       Attn: Kenneth J. Ottaviano, Paige Barr
Blank Rome LLP                         Tinkham                                   kottaviano@blankrome.com; ptinkham@blankrome.com
Blank Rome LLP                         Attn: Victoria A. Guilfoyle               guilfoyle@blankrome.com
Bovarnick and Associates, LLC          Attn: Robert M. Bovarnick                 RBovarnick@rbovarnick.com
Breazeale, Sachse & Wilson, LLP        Attn: Joseph P. Titone                    joseph.titone@bswllp.com
                                       Attn: Pamela K. Webster, Esq., Mary H. pwebster@buchalter.com; parrow@buchalter.com;
Buchalter, A Professional Corporation Rose, Paul S. Arrow                        mrose@buchalter.com
Buchanan Ingersoll & Rooney PC         Attn: Mark Pfeiffer                       mark.pfeiffer@bipc.com
Burr & Forman LLP                      Attn: J. Cory Falgowski, Esquire          jfalgowski@burr.com
Burr & Forman LLP                      Attn: Patrick Warfield, Esquire           pwarfield@burr.com
California Office of the Attorney
General                                Attn: Kenneth K. Wang                     kenneth.wanh@doj.ca.gov
Cardinal Health Pharma                 ATTN: TYRONZA WALTON                      Tyronza.Walton@cardinalhealth.com
                                       Attn: Alexandre I. Cornelius, Esq. and
Costell & Cornelius Law Corp           Summer Saad, Esq.                         acornelius@costell-law.com; ssaad@costell-law.com
Cross & Simon, LLC                     Attn: Joseph Grey, Esquire                jgrey@crosslaw.com



In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                            Page 1 of 5
                                          Case 18-12491-CTG            Doc 2392        Filed 06/02/21       Page 7 of 13

                                                                            Exhibit B
                                                                      Master Email Service List
                                                                           Served via email
                   NAME                                     NOTICE NAME                                                EMAIL
                                              Attn: Stephen M. Leitzell, Esq.,
DECHERT LLP                                   Jonathan R. Stott, Esq.                   stephen.leitzell@dechert.com; jonathan.stott@dechert.com
Delaware Attorney General                     Attn: Bankruptcy Department               attorney.general@state.de.us
Delaware Division of Revenue                  Attn: Zillah Frampton                     fasnotify@state.de.us
Delaware Secretary of State                   Corporations Franchise Tax                dosdoc_ftax@state.de.us
Delaware State Treasury                       Attn: Bankruptcy Department               statetreasurer@state.de.us
                                              Attn: Stuart M. Brown and Kaitlin
DLA Piper LLP (US)                            MacKenzie Edelman                         stuart.brown@dlapiper.com; kaitlin.edelman@dlapiper.com
Doshi Legal Group, P.C.                       Attn: Amish R. Doshi, Esq.                amish@doshilegal.com
Earp Cohn P.C.                                Attn: Allen A. Etish, Esquire             aetish@earpcohn.com
Eckert Seamans Cherin & Mellott, LLC          Attn: Tara L. Lattomus, Esquire           tlattomus@eckertseamans.com; boneill@eckertseamans.com
                                              Attn: Christopher F. Graham, Esquire
Eckert Seamans Cherin & Mellott, LLC          and Sarah Morrissey, Esquire              cgraham@eckertseamans.com; smorrissey@eckertseamans.com
Freedom Medical, Inc.                         ATTN: ERIC S. WENZEL                      ewenzel@freedommedical.com

                                              Attn: Andrew Hinkelman, Jennifer             andrew.hinkelman@fticonsulting.com;
FTI Consulting                                Byrne and Christopher Goff                   jennifer.byrne@fticonsulting.com; christopher.goff@fticonsulting.com
Garner Health Law Corporation                 Attn: Craig B. Garner, Esq.                  craig@garnerhealth.com
Gary Rand & Suzanne E. Rand-Lewis                                                          srand-lewis@randandrand-lewisplcs.com; grand@randandrand-
PLCS                                          Attn: Suzanne E. Rand-Lewis                  lewisplcs.com
Gawthrop Greenwood, PC                        Attn: David W. deBruin, Esq.                 ddebruin@gawthrop.com
Gibbons P.C.                                  Attn: Natasha Songonuga                      nsongonuga@gibbonslaw.com
                                              Attn: Alan D. Halperin, Esq., Debra J.
Halperin Battaglia Benzija, LLP               Cohen, Esq.                                  ahalperin@halperinlaw.net; dcohen@halperinlaw.net
Heb Ababa, Ronaldoe Gutierrez, and            ATTN: JOSEPH ANTONELLI, ESQ. and
Yolanda Penney                                JANELLE CARNEY, ESQ.                         jantonelli@antonellilaw.com
Hogan♦McDaniel                                Attn: Daniel K. Hogan, Esq.                  dkhogan@dkhogan.com
                                              Attn: Cristina Lopes Goulart -
IBM Credit LLC                                Bankruptcy Coordinator                       cgoulart@br.ibm.com
Jaffe Raitt Heuer & Weiss, P.C.               Attn: Jay L. Welford                         jwelford@jaffelaw.com


In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                                      Page 2 of 5
                                          Case 18-12491-CTG          Doc 2392       Filed 06/02/21       Page 8 of 13

                                                                          Exhibit B
                                                                 Master Email Service List
                                                                    Served via email
                 NAME                                    NOTICE NAME                                                  EMAIL
Kantrow Spaht Weaver and Blitzer
(APLC)                                        Attn: David S. Rubin                       david@kswb.com
Klehr Harrison Harvey Branzburg LLP           Attn: Domenic E. Pacitti, Esq.             dpacitti@klehr.com
Klehr Harrison Harvey Branzburg LLP           Attn: Morton R. Branzburg, Esq.            mbranzburg@klehr.com
Law Office of Mitchell B. Hannah              Attn: Hallie D. Hannah, Esq.               hallie@hannahlaw.com
Law Offices of Guy R. Bayley                  Attn: Guy R. Bayley, Esq.                  bayleyco@me.com

Levene, Neale, Bender, Yoo & Brill L.L.P. Attn: Gary E. Klausner, Esq.                   GEK@lnbyb.com
Linebarger Goggan Blair & Sampson,
LLP                                       Attn: Elizabeth Weller                         dallas.bankruptcy@publicans.com
Linebarger Goggan Blair & Sampson,
LLP                                       Attn: President or General Counsel             houston_bankruptcy@publicans.com
                                          Attn: Matthew J. Rifino, Esq. and Kate
McCarter & English, LLP                   Roggio Buck, Esq.                              mrifino@mccarter.com; kbuck@mccarter.com
                                          Attn: William P. Smith, James W. Kapp
McDermott Will & Emery LLP                and Megan Preusker                             wsmith@mwe.com; jkapp@mwe.com; mpreusker@mwe.com
McGuireWoods LLP                          Attn: Art Gambill                              agambill@mcguirewoods.com
                                          Attn: Brian I. Swett and Alexandra
McGuirewoods LLP                          Shipley                                        bswett@mcguirewoods.com; ashipley@mcquirewoods.com
Morris James LLP                          Attn: Brett D. Fallon, Esq.                    bfallon@morrisjames.com
                                          Attn: Andrew R. Remming, Joseph C.
Morris, Nichols, Arsht & Tunnell LLP      Barsalona II                                   aremming@mnat.com; jbarsalona@mnat.com
Moye White LLP                            Attn: Timothy M. Swanson                       tim.swanson@moyewhite.com
Office of the United States Trustee       Attn: Benjamin Hackman                         benjamin.a.hackman@usdoj.gov
                                          Attn: Jennifer S. Feeney, Robert C. Yan,       jfeeney@otterbourg.com; ryan@otterbourg.com;
Otterbourg P.C.                           Esq. and Michael R. Maizel, Esq.               mmaizel@otterbourg.com
                                          Attn: Jeffrey N. Pomerantz, Esq.,
                                          Bradford J. Sandler, Esq. and Colin R.         jpomerantz@pszjlaw.com; bsandler@pszjlaw.com;
Pachulski Stang Ziehl & Jones LLP         Robinson, Esq.                                 crobinson@pszjlaw.com



In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                                    Page 3 of 5
                                          Case 18-12491-CTG          Doc 2392       Filed 06/02/21        Page 9 of 13

                                                                          Exhibit B
                                                                  Master Email Service List
                                                                     Served via email
               NAME                                       NOTICE NAME                                                    EMAIL
Perdue, Brandon, Fielder, Collins &
Mott, L.L.P.                                  Attn: Jeanmarie Baer                       jbaer@pbfcm.com
                                              Attn: Shanti M. Katona, Brenna A.
Polsinelli PC                                 Dolphin                                    bdolphin@polsinelli.com
Polsinelli PC                                 Attn: Jeremy R. Johnson                    jeremy.johnson@polsinelli.com
                                              Attn: Jeremy W. Ryan and R. Stephen
Potter Anderson & Corroon LLP                 McNeill                                    jryan@potteranderson.com; rmcneill@potteranderson.com
Randick O'Dea & Tooliatos, LLP                Attn: Phillip G. Vermont                   pvermont@randicklaw.com
                                              Attn: John H. Knight, Amanda R. Steele
Richards, Layton & Finger, P.A.               and David T. Queroli                       knight@rlf.com; steele@rlf.com; queroli@rlf.com
Saul Ewing Arnstein & Lehr LLP                Attn: Lucian B. Murley, Esquire            luke.murley@saul.com
Schulte Roth & Zabel LLP                      Attn: Rose Cherson                         rose.cherson@srz.com
Securities & Exchange Commission              Secretary of the Treasury                  secbankruptcy@sec.gov
Securities & Exchange Commission - NY
Office                                Attn: Bankruptcy Department                        bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov
Securities & Exchange Commission -
Philadelphia Office                   Attn: Bankruptcy Department                        secbankruptcy@sec.gov

Sheppard Mullin Richter & Hampton LLP Attn: Edward H. Tillinghast, III, Esq.             etillinghast@sheppardmullin.com
                                      Attn: Andrew H. Sherman, Esq., Boris I.
                                      Mankovetskiy, Esq. and Rachel E.                   asherman@sillscummis.com; bmankovetskiy@sillscummis.com;
Sills Cummis & Gross P.C.             Brennan, Esq.                                      rbrennan@sillscummis.com
Skadden, Arps, Slate, Meagher & Flom
LLP                                   Attn: Steven L. Walsh                              steven.walsh@skadden.com
Stern & Eisenberg Mid-Atlantic, PC    Attn: Lisa Hatfield                                lhatfield@sterneisenberg.com
                                      Attn: Joseph H. Huston, Jr. and Evan B.
Stevens & Lee, P.C.                   Coren                                              jhh@stevenslee.com; ebc@stevenslee.com
Stevens & Lee, P.C.                   Attn: Robert Lapowsky                              rl@stevenslee.com
                                      Attn: Paul Douglas Stewart, Jr.,
Stewart Robbins & Brown LLC           Brandon A. Brown                                   dstewart@stewartrobbins.com; bbrown@stewartrobbins.com


In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                                    Page 4 of 5
                                         Case 18-12491-CTG   Doc 2392      Filed 06/02/21    Page 10 of 13

                                                                  Exhibit B
                                                             Master Email Service List
                                                                  Served via email
                 NAME                             NOTICE NAME                                                EMAIL
Streusand, Landon, Ozburn & Lemmon, Attn: Sabrina L. Streusand & Anh
LLP                                  Nguyen                                    streusand@slollp.com; nguyen@slollp.com
Texas Attorney General’s Office      Attn: J. Casey Roy                        casey.roy@oag.texas.gov
                                     Attn: Christopher S. Murphy, Sherri K.
Texas Attorney General's Office      Simpson                                   sherri.simpson@oag.texas.gov; christopher.murphy@oag.texas.gov
                                     Attn: Scott J. Leonhardt, Jason A.
The Rosner Law Group LLC             Gibson                                    leonhardt@teamrosner.com; gibson@teamrosner.com
                                     Attn: Ruth A. Harvey, Margaret M.
U.S. Department of Justice           Newell, Seth B. Shapiro                   seth.shapiro@usdoj.gov
US Attorney for Delaware             Attn: Charles Oberly                      usade.ecfbankruptcy@usdoj.gov
                                     Attn: John Tishler, Katie G. Stenberg, john.tishler@wallerlaw.com; katie.stenberg@wallerlaw.com;
Waller Lansden Dortch & Davis, LLP   Blake D. Roth, and Tyler Layne            blake.roth@wallerlaw.com; Tyler.Layne@wallerlaw.com
                                     Attn: David E. Lemke, Esquire and
Waller Lansden Dortch & Davis, LLP   Melissa W. Jones, Esquire                 david.lemke@wallerlaw.com; melissa.jones@wallerlaw.com
                                     Attn: Stephen D. Wheelis and Richard
Wheelis & Rozanski, APLC             A. Rozanski                               steve@wheelis-rozanski.com
Whiteford, Taylor & Preston LLC      Attn: Christopher M. Samis                csamis@wtplaw.com
William A. Catlett, L.L.C.           Attn: William A. Catlett                  william@catlett.biz
                                     Attn: Robert S. Brady and Sean T.
Young Conaway Stargatt & Taylor, LLP Greecher                                  bankfilings@ycst.com; rbrady@ycst.com; sgreecher@ycst.com




In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                            Page 5 of 5
Case 18-12491-CTG   Doc 2392   Filed 06/02/21   Page 11 of 13




                        Exhibit C
                                         Case 18-12491-CTG    Doc 2392       Filed 06/02/21     Page 12 of 13

                                                                    Exhibit C
                                                             Master Agenda Service List
                                                               Served via facsimile
                                 NAME                                                    NOTICE NAME                              FAX
        Arent Fox LLP                                          Attn: Robert M. Hirsh                                         212-484-3990
        Austria Legal, LLC                                     Attn: Matthew P. Austria                                      302-425-0232
        Bernstein-Burkley, P.C.                                Attn: Lara S. Martin, Esq.                                    412-456-8135
        Blank Rome LLP                                         Attn: Kenneth J. Ottaviano, Paige Barr Tinkham                312-776-2601
        Breazeale, Sachse & Wilson, LLP                        Attn: Joseph P. Titone                                        225-376-5619
        Buchanan Ingersoll & Rooney PC                         Attn: Geoffrey G. Grivner                                     302-552-4295
        Cardinal Health Pharma                                 ATTN: TYRONZA WALTON                                          614-652-4117
        DECHERT LLP                                            Attn: Brian E. Greer, Esq.                                    212-698-3599
        Delaware Attorney General                              Attn: Bankruptcy Department                                   302-577-6630
        Delaware Division of Revenue                           Attn: Zillah Frampton                                         302-577-8632
        Delaware Secretary of State                            Corporations Franchise Tax                                    302-739-5831
        Delaware State Treasury                                Attn: Bankruptcy Department                                   302-739-5635
        Environmental Protection Agency                        Attn: Bankruptcy Department                                   215-814-5103
        Freedom Medical, Inc.                                  ATTN: ERIC S. WENZEL                                          610-903-0180
        Gawthrop Greenwood, PC                                 Attn: David W. deBruin, Esq.                                  302-777-5299
        Heb Ababa, Ronaldoe Gutierrez, and Yolanda Penney      ATTN: JOSEPH ANTONELLI, ESQ. and JANELLE CARNEY, ESQ.         909-393-0471
        Internal Revenue Service                               Centralized Insolvency Operation                              855?235?6787
        Internal Revenue Service                               Centralized Insolvency Operation                              267-941-1015
        Klehr Harrison Harvey Branzburg LLP                    Attn: Domenic E. Pacitti, Esq.                                302-426-9193
        Klehr Harrison Harvey Branzburg LLP                    Attn: Morton R. Branzburg, Esq.                               215-568-6603
        Levene, Neale, Bender, Yoo & Brill L.L.P.              Attn: Gary E. Klausner, Esq.                                  310-229-1244
        Linebarger Goggan Blair & Sampson, LLP                 Attn: Elizabeth Weller                                        469-221-5003
        McGuireWoods LLP                                       Attn: Art Gambill                                             404-443-5691
        McGuirewoods LLP                                       Attn: Brian I. Swett and Alexandra Shipley                    312-849-3690
        Morris James LLP                                       Attn: Brett D. Fallon, Esq.                                   302-571-1750
        Morrison Management Resources Systems, Inc.            ATTN: JERRY CARPENTER                                         251-461-3193
        Perdue, Brandon, Fielder, Collins & Mott, L.L.P.       Attn: Jeanmarie Baer                                          940-723-8553
        Potter Anderson & Corroon LLP                          Attn: Jeremy W. Ryan and R. Stephen McNeill                   302-658-1192
        Randick O'Dea & Tooliatos, LLP                         Attn: Phillip G. Vermont                                      925-460-0969
        Richards, Layton & Finger, P.A.                        Attn: John H. Knight, Amanda R. Steele and David T. Queroli   302-651-7701


In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                              Page 1 of 2
                                         Case 18-12491-CTG    Doc 2392       Filed 06/02/21     Page 13 of 13

                                                                    Exhibit C
                                                             Master Agenda Service List
                                                               Served via facsimile
                                 NAME                                                     NOTICE NAME                           FAX
        Schulte Roth & Zabel LLP                               Attn: Rose Cherson                                          212-593-5955
        Skadden, Arps, Slate, Meagher & Flom LLP               Attn: Steven L. Walsh                                       302-651-3001
        Stern & Eisenberg Mid-Atlantic, PC                     Attn: Lisa Hatfield                                         302-731-7211
        Streusand, Landon, Ozburn & Lemmon, LLP                Attn: Sabrina L. Streusand & Anh Nguyen                     512-236-9904
        Surgical Program Development                           ATTN: BRENDAN BAKIR                                         310-861-5001
        Texas Attorney General's Office                        Attn: Christopher S. Murphy, Sherri K. Simpson              512-936-1409
        Treasurer-Tax Collector                                Attn: Dan McAllister                                        619-685-2589
        U.S. Department of Justice                             Attn: Ruth A. Harvey, Margaret M. Newell, Seth B. Shapiro   202-514-9163
        US Attorney for Delaware                               Attn: Charles Oberly                                        302-573-6220
        Valensi Rose, PLC                                      Attn: Gary F. Torrell, Esq.                                 310-277-1706




In re: Promise Healthcare Group LLC, et al.
Case No. 18-12491 (CTG)                                              Page 2 of 2
